United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             October 18, 2006
                       FOR THE FIFTH CIRCUIT
                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10721
                       _____________________

VICTOR ALVARADO DELEON; DARCEDALIA ALVAREZ,

                                           Plaintiffs - Appellees,

                              versus

CITY OF DALLAS; ET AL.,

                                                         Defendants,

MARK DE LA PAZ, Dallas Police Officer (#6378),

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
            for the Northern District of Texas, Dallas
                       USDC No. 3:02-CV-1097
_________________________________________________________________

Before JOLLY, DAVIS, AND WIENER, Circuit Judges.

PER CURIAM:*

     This interlocutory appeal concerns whether the district court

properly denied Dallas police officer Mark De La Paz’s qualified

immunity defense.    Because we conclude that DeLeon adequately

pleaded false arrest but failed to plead an equal protection

violation, we affirm in part and reverse in part.

     To defeat De La Paz’s qualified immunity defense on his false

arrest claim, DeLeon’s complaint must allege (1) facts that focus


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
specifically on De La Paz’s conduct in causing his injury, (2)

particular factual allegations that bring De La Paz within the

purview of the false arrest claim, and (3) factual allegations

demonstrating that the individual’s statements were false. Because

it is clear from the face of the complaint that DeLeon has done so,

the district court was correct to deny the qualified immunity

defense on this claim, and it did not err in refusing to order a

Rule 7(a) reply.

     Turning to the equal protection claim, DeLeon’s allegation

that he was singled out because of his national origin is only

conclusory and states no specific facts to show that De La Paz was

motivated by a discriminatory motive.          Therefore we find that the

district court     abused   its   discretion    in   denying   De   La   Paz’s

qualified immunity defense on this claim.

     In regard to other issues raised by the parties, we reject De

La Paz’s collateral estoppel argument, because although it is true

that DeLeon’s claims against two other officers were dismissed, see

DeLeon v. City of Dallas, 141 F. App’x 258 (5th Cir. 2005)

(unpublished), the facts surrounding De La Paz’s alleged conduct

here are quite different.     Next, notwithstanding DeLeon’s argument

to the contrary, De La Paz’s appeal was timely filed.               Finally,

this court does not currently have jurisdiction over issues related

to DeLeon’s second incarceration.

     Accordingly, the judgment of the district court is

                   AFFIRMED in part, REVERSED in part, and REMANDED.

                                     2